Argued October 25, 1926.
The appellee sustained an injury to his left eye while mining coal and the referee found:
    "That a large corneal opacity resulting from the injury ...... covers nearly 2/3 of the lower portion of the pupilary area of his left or injured eye.
    That as a result of this corneal scar claimant has no direct vision in his left eye.
    That by bending his head downward and peering over the corneal opacity, claimant has 20/70 vision in his left eye, which can be corrected under like conditions with a lens to 20/40,"
and that as a result of such injury he has lost the use of his left eye. The Compensation Board approved of this finding and on appeal the Court of Common Pleas sustained the action of the Board. There was some contradiction in the medical evidence introduced but that presented by the claimant supports the finding of the referee. It is true that there is some vision in the injured eye but it is not direct because of the scar on the lower half of the pupil. It appears from the testimony without contradiction that in order to have any available vision in that eye it is necessary for the claimant to bend his head down and look upward, in doing which the right eye is necessarily affected by a loss of its muscular balance. The condition as described by the claimant's witness supports the finding that for industrial purposes the claimant has lost the use of his eye. Although vision may remain to a slight degree the injured person may be entitled to compensation as if there were a total blindness of the eye: Androlonis v. Philadelphia  Reading C. . I. Co.,280 Pa. 71; Quinn v. American International *Page 398 
Ship Building Corp., 77 Pa. Super. 304; Massett v. Armerford Coal M. Co., 82 Pa. Super. 583. We do not regard the cases cited by the appellant as inconsistent with the decision of the court below. The assignment is overruled and the judgment affirmed.